Title: From Thomas Jefferson to United States Senate, 15 January 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                  
                  Altho’ it is deemed very desirable that the United States should obtain from the Native proprietors the whole left bank of the Mississipi, to a certain breadth, yet to obliterate from the Indian mind an impression deeply made in it, that we are constantly forming designs on their lands, I have thought it best, where urged by no peculiar necessity, to leave to themselves, & to the pressure of their own convenience only, to come forward with offers of sale to the United States.
                  The Choctaws being indebted to certain mercantile characters beyond what could be discharged by the ordinary proceeds of their huntings, & pressed for paiment by those creditors, proposed at length to the United States to cede lands to the amount of their debts and designated them in two different portions of their country. these designations, not at all suiting us, their proposals were declined for that reason, and with an intimation that if their own convenience should ever dispose them to cede their lands on the Missisipi, we should be willing to purchase. still urged by their creditors, as well as by their own desire to be liberated from debt, they at length proposed to make a cession which should be to our convenience. James Robertson of Tennissee, & Silas Dinsmore were thereupon appointed Commissioners to treat with them on that subject, with instructions to purchase only on the Missisipi. on meeting their chiefs however it was found that such was the attachment of the nation to their lands on the Missisipi, that their chiefs could not undertake to cede them: but they offered all their lands South of a line to be run from their, and our boundary at the Omochita, Eastwardly to their boundary with the Creeks, on the ridge between the Tombigbee & Alibama, which would unite our possessions there from Natchez to Tombigbee. a Treaty to this effect was accordingly signed at Pooshapukanuk, on the 16th. of Nov. 1805. but this being against express instructions, and not according with the object then in view, I was disinclined to it’s ratification, & therefore did not, at the last session of Congress, lay it before the Senate for their advice but have suffered it to be unacted on.
                  Progressive difficulties however in our foreign relations have brought into view considerations other than those which then prevailed. it is now perhaps become as interesting to obtain footing for a strong settlement of militia along our Southern frontier Eastward of the Missisipi, as on the West of that river, & more so than higher up the river itself. the consolidation of the Missisipi territory & the establishing a barrier of separation between the Indians & our Southern neighbors are also important objects. the cession is supposed to contain about five millions of acres, of which the greater part is said to be fit for cultivation; & no inconsiderable proportion of the first quality, on the various waters it includes, & the Choctaws & their creditors are still anxious for the sale.
                  I therefore now transmit the treaty for the consideration of the Senate, & I ask their advice & consent as to it’s ratification. I communicate, at the same time, such papers as bear any material relation to the subject, together with a map on which is sketched the Northern limit of the cession, rather to give a general idea, than with any pretension to exactness, which our present knolege of the country would not warrant
                  
                     Th: Jefferson 
                     
                     Jan. 15. 1808.
                  
               